Title: Daniel F. Carr to Thomas Jefferson, 29 August 1814
From: Carr, Daniel F.
To: Jefferson, Thomas


          Dr sir  Charlottesville 29h Aut 14
          Necessity compels me to call on you, for money at this time I am here on my way to Richmond with out any, and there is none to be had in town. If you can furnish me with any it will be particularly acceptable. You can send it by the boy and I will leave a Rect for the same with any person you’ll name
          Yrs Resptl.Danl F. Carr
        